SCHNACKENBERG, Circuit Judge
(partly concurring and partly dissenting).
I approve and concur in Judge KNOCH’s opinion insofar as it is not inconsistent with the majority opinion of this coui't filed on April 22, 1964, 340 F.2d 243.
The comment of a judge who concurred is pertinent:
“ * * * And tftg court’s state- • ment that it was satisfied that a connection existed between the acts of the several defendants invited a substitution of the ‘feeling of collective culpability for a finding of individual guilt.’ ”
I would reverse the district court in this case and remand it for a new trial.